Name: Council Regulation (EEC) No 478/86 of 25 February 1986 laying down the method of adjustment of the refund and the aid for colza, rape and sunflower seeds produced or processed in Spain and Portugal
 Type: Regulation
 Subject Matter: Europe;  plant product;  monetary economics;  processed agricultural produce
 Date Published: nan

 1.3.86 Official Journal of the European Communities No L 53 / 55 COUNCIL REGULATION (EEC) No 478/86 of 25 February 1986 laying down the method of adjustment of the refund and the aid for colza , rape and sunflower seeds produced or processed in Spain and Portugal Article 2 Aid for colza, rape and sunflower seeds produced in the Community as constituted on 31 December 1985 and processed in Spain or Portugal shall be adjusted so that it is equal to the difference between the common target prices , plus the customs duties to be applied by Spain or Portugal in their trade with the Community as constituted on 31 December 1985 , and the world price for these seeds , plus the customs duties applied by Spain or Portugal to seeds imported from third coun ­ tries . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal and in particular Articles 89 ( 1 ) and 234 (2) thereof, Having regard to the proposal from the Commission , Whereas Articles 95 (3 ) and 293 (3 ) of the Act of Acces ­ sion provide that aid for colza, rape and sunflower seeds produced in Spain or Portugal and processed in the Community as constituted on 31 December 1985 and the aid for those seeds produced in the Community as constituted on 31 December 1985 and processed in Spain or Portugal shall be adjusted to take account of the respective difference between the level of the prices of those seeds and that of seeds imported from third countries . Whereas the refund for seeds produced in Spain or Por ­ tugal should , in accordance with Articles 87 and 255 of the Act of Accession, be adjusted to take account of the difference between the target price for these seeds and the common prices , Article 3 Where the refund referred to in Article 28 of Regulation No 136/66/EEC of the Council of 22 September 1966 on the establishment of a common organization of the market in oil and fats ('), as last amended by Regula ­ tion (EEC) No 3768/85 (2), is fixed , the amount of such refund shall be adjusted with respect to seeds produced in Spain or Portugal , by the difference between the tar ­ get prices to be applied respectively, in Spain or Portu ­ gal and in the Community as constituted on 31 Decem ­ ber 1985 . HAS ADOPTED THIS REGULATION : Article 4 Detailed rules for the application of this Regulation shall be drawn up, as necessary, in accordance with the procedure laid down in Article 38 of Regulation No 136/66/EEC . Article 1 Aid for colza, rape and sunflower seeds produced in Spain or Portugal and processed in the Community as constituted on 31 December 1985 shall be adjusted so that it is equal to the difference between the Spanish or Portuguese target prices and the world market price for such seeds . Article 5 This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 February 1986 For the Council The President G. BRAKS (') OJ No L 172, 30 . 9 . 1966, p . 3025/66 . ( 2) OJ No L 362 , 31 . 12 . 1985 , p . 8 .